DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 
	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given over the email on 03/01/2021 From Gary W. Grube, Reg. No.76,450.

3. The 112(b) rejections to claims 2-3, 4-5, 6, 8-9, 10-11, 12, 14-15, 16-17 and 18 are withdrawn.

4. Interpretation to claims 7-8, and 10-12 under the 112(f) is withdrawn. 

5.
Examiner’s Amendments:
7. (Currently amended) An edge computing entity of a secure data communication system, the edge computing entity comprises: an interface; a local memory; and a processor acting as a processing module operably coupled to the interface and the local 

6.
Allowable Subject Matter
Claim 7 is amended, and claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: No reason for allowance is needed as the record is clear in light of amendments, and arguments filed on 02/24/2021, and further in view of the above examiner’s amendments.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/AYOUB ALATA/Primary Examiner, Art Unit 2494